— Kane, J. P.
Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain , prison disciplinary rules.
Petitioner, an inmate at Great Meadow Correctional Facility, was charged with violation of these disciplinary rules following a random search of his cell: (a) possession of a controlled substance, (b) possession of unauthorized medicine, and (c) possession of money. Following a hearing, he was found guilty of all charges and the determination was upheld by respondent.
In this proceeding, petitioner seeks annulment on the grounds of lack of sufficient evidence to sustain the charges, failure of the hearing officer to examine the alleged exculpatory evidence, and the lack of a proper foundation for a chemical test of the alleged controlled substance found in his cell. We confirm.
*921The officer’s misbehavior report set forth the requisites to sustain a finding that the contraband material was possessed by petitioner (see, People ex rel. Vega v Smith, 66 NY2d 130, 139-140; Matter of Gonzales v LeFevre, 105 AD2d 909-910). The documentary evidence which petitioner requested the hearing officer to examine was not relevant to the charges under consideration, and the request was properly denied. Finally, we find no infirmity in procedures followed in establishing the presence of a controlled substance in petitioner’s cell or in proving his possession of the other forms of contraband for which he was found guilty (see, Matter of Mason v LeFevre, 115 AD2d 922).
Determination confirmed, and petition dismissed, without costs. Kane, J. P., Casey, Weiss, Mikoll and Levine, JJ., concur.